Citation Nr: 0605493	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a rotator cuff tear of the left 
(minor) shoulder with degenerative joint disease and 
impingement.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and D. C.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to a TDIU.  This case also comes before the Board 
from a July 2003 decision by the RO granting service 
connection for the veteran's left (minor) shoulder disability 
and assigning a 20 percent disability rating, effective from 
December 5, 2000.

In August 2002, the veteran, his spouse, and D. C., a friend 
of the veteran's, appeared at a hearing held at the RO.  A 
transcript of that hearing has been associated with the 
record on appeal.

On April 9, 2003, the Board granted the veteran's motion to 
advance this case on the docket due to severe financial 
hardship.  38 C.F.R. § 20.900(c) (2005).

This case has been before the Board previously in May 2003 
and July 2004.  At those times, some of the issues of the 
Board were disposed of but the remaining issues were remanded 
for additional development.


REMAND

This case is not ready for appellate review.  In November 
2004 the veteran had submitted additional evidence directly 
to the Board with a waiver of regional office consideration.  
However, additional evidence, including a private treatment 
record dated in February 2005, pertinent to the veteran's 
claims has since been received at the RO and has no waiver 
has been obtained regarding this additional evidence.

An SSOC will be furnished to the appellant and his or her 
representative if additional pertinent evidence is received 
that has not been considered in the Statement of the Case or 
a prior SSOC.  See 38 C.F.R. § 19.31(b) (2005).  When 
evidence is receive prior to the transfer of a case to the 
Board an SSOC must be furnished to the appellant, and his or 
her representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a) (2005).  In 
this case, the evidence is not duplicative of evidence 
already associated with the claims file, and it may be 
relevant to the issues on appeal because it pertains to the 
range of motion of the veteran's shoulder.  Therefore, in 
accordance with 38 C.F.R. § 19.37(a), the case must be 
returned to the RO for consideration of the additional 
evidence and the issuance of an SSOC.

The veteran last underwent a VA examination of his left 
shoulder in September 2004.  The veteran has alleged that 
this examination did not adequately depict the severity of 
his left shoulder disability.  Given the passage of time 
since the veteran's last VA examination, a current VA 
examination should be obtained.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Further, the veteran continues to submit additional evidence 
from private medical treatment providers or releases for VA 
to obtain additional evidence, while also intermittently 
stating that he has no additional evidence to submit and that 
no additional relevant evidence is available.  This has 
resulted in much confusion and delay in the development of 
the veteran's claim.  In order to clarify the matter the 
veteran should be contacted and asked to identify any 
additional sources of private medical treatment pertinent to 
his claims.

Finally, the Board notes that a November 2004 statement by 
the veteran appears to be a request for a personal hearing 
before a Veterans Law Judge in Washington, D.C.  The RO 
should clarify whether that is indeed the veteran's 
intention.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his service-connected left 
shoulder disability, including the names 
and addresses of all health care 
providers from January 2005 to the 
present.

Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.

2.  Provide a VA joints examination to 
the veteran to evaluate the severity of 
his service-connected left shoulder 
disability.

The claims folder, including the report 
of a September 2004 VA joints 
examination, must be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

3.  Clarify whether the veteran desires a 
personal hearing before a Veterans Law 
Judge in Washington, D.C.

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  The 
supplemental statement of the case should 
set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence, 
including evidence submitted since the 
issuance of the October 2004 SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


